Citation Nr: 0125298	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a heatstroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to May 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the White River Junction Medical and Regional 
Office Center (RO), which granted service connection for 
residuals of a heatstroke, evaluated as 10 percent disabling 
from May 4, 1997.

In August 2001, a hearing was held at the RO before N. R. 
Robin, the undersigned Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that he is entitled to a rating in 
excess of 10 percent for residuals of a heatstroke suffered 
during military service.  Specifically, in the July 1997 VA 
examination, the veteran had complaints of constant headaches 
and sensitivity to hot and cold weather.  Similarly, in the 
August 2001 hearing transcript, the veteran stated that he 
experiences headaches about once every couple of days, which 
usually go away with over-the-counter medication.  The 
veteran also stated that after the heatstroke he had an 
abnormal liver test.  Furthermore, the veteran testified that 
he has problems regulating his body temperature resulting in 
an increased intolerance to heat and cold.

The United States Court of Appeals for Veterans Claims has 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Based on the medical evidence, the Board deems it 
necessary for the veteran to undergo the appropriate VA 
examination in order to determine the nature and severity of 
all of the residuals experienced by the veteran as a result 
of the heatstroke, to include headaches, liver abnormalities, 
and temperature sensitivity.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  All relevant 
outstanding medical records must be obtained prior to 
examination.

Likewise, the veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
may well result in a denial of his claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

The Board also notes in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  On remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate for the veteran's service-connected 
disability.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for residuals of 
a heatstroke since service.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records.  
All records obtained should be associated 
with the claims file.  If the RO is unable 
to obtain all relevant records, the 
veteran should be notified of the records 
VA is unable to obtain, the efforts taken 
by the Secretary to obtain those records 
and any further action to be taken by VA 
with respect to the claim.

3.  Thereafter, the RO should schedule the 
veteran for an appropriate VA rating 
examination to ascertain the nature and 
severity of all residuals the veteran 
experiences as a result of the heatstroke.  
Specifically, the examiner should address 
the extent and severity of the veteran's 
headaches, liver abnormalities, and 
temperature sensitivity.  The examiner 
should thoroughly review the claims folder 
and a copy of this Remand in conjunction 
with the examination.  Any necessary 
special studies should be performed and 
all pertinent clinical findings should be 
reported in detail.  The examiner should 
provide supporting rationale for all 
opinions expressed.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




